



comerica.jpg [comerica.jpg]Installment Note
LIBOR-based Rate (Interim Construction/Term Loan)
AMOUNT
$32,870,000.00
NOTE DATE
December 6, 2018
MATURITY DATE
December 6, 2022

 
For value received, the undersigned promise(s) to pay to the order of COMERICA
BANK (herein called “Bank”), at any office of the Bank in the State of Texas,
the principal sum of THIRTY TWO MILLION EIGHT HUNDRED SEVENTY THOUSAND AND
NO/100 DOLLARS ($32,870,000.00), together with interest in accordance with the
terms and conditions contained herein.
Subject to the terms and conditions of this Note, the unpaid principal balance
outstanding under this Note from time to time shall bear interest at the
LIBOR-based Rate plus the Applicable Margin, except during any period of time
during which, in accordance with the terms and conditions of this Note, the
Indebtedness hereunder shall bear interest at the Prime Referenced Rate plus the
Applicable Margin.
The LIBOR-based Rate plus the Applicable Margin shall be the Applicable Interest
Rate under this Note from the date of this Note, as set forth above, until the
end of the Interest Period applicable to such LIBOR-based Rate, which shall be
the first Business Day of the next succeeding month following the date of this
Note. Effective as of the first Business Day of such next succeeding month, and
as of the first Business Day of each succeeding month thereafter, the
LIBOR-based Rate for the Interest Period commencing as of each such date shall
become effective and such LIBOR-based Rate plus the Applicable Margin shall
continue to be the Applicable Interest Rate for and in respect of the unpaid
principal Indebtedness from time to time outstanding under this Note during such
Interest Period, unless the LIBOR-based Rate is not otherwise available to the
undersigned as the basis for the Applicable Interest Rate hereunder for the
principal Indebtedness outstanding hereunder in accordance with the terms of
this Note, in which case, the Prime Referenced Rate plus the Applicable Margin
shall be the Applicable Interest Rate hereunder in respect of such Indebtedness
for such period, subject in all respects to the terms and conditions of this
Note. The foregoing shall not in any way whatsoever limit or otherwise affect
any of Bank's rights or remedies under this Note upon the occurrence of any
Default hereunder, or any condition or event which, with the giving of notice or
the running of time, or both, would constitute a Default.
Interest accruing hereunder on the basis of the Prime Referenced Rate (to the
extent applicable) shall be computed on the basis of a 360-day year, and shall
be assessed for the actual number of days elapsed, and in such computation,
effect shall be given to any change in the Applicable Interest Rate as a result
of any change in the Prime Referenced Rate, on the date of each such change.
Interest accruing on the basis of the LIBOR-based Rate shall be computed on the
basis of a 360 day year and shall be assessed for the actual number of days
elapsed from the first day of the Interest Period applicable thereto but not
including the last day thereof.
Payments under this Note shall be first applied to accrued and unpaid interest
hereunder and the balance, if any, to principal.





--------------------------------------------------------------------------------





Accrued and unpaid interest hereunder shall be payable monthly, in arrears, on
the first (1st) day of each month, commencing on December 6, 2018, and on a like
day of each succeeding month thereafter, until the Maturity Date, when the
entire unpaid balance of principal and interest under this Note shall be due and
payable (unless sooner accelerated in accordance with the terms of this Note).
In the event the undersigned extends the Maturity Date pursuant to and in
accordance with the First Extension Period (as defined in the Loan Agreement),
then commencing on the first (1st) day of the first month after the commencement
of the First Extension Period and continuing on the first (1st) day of each
month thereafter until the First Extended Maturity Date (as defined in the Loan
Agreement), in addition to accrued interest, principal on this Note shall be
paid in equal monthly principal installments in an amount equal to the Monthly
Principal Installment (as defined in the Loan Agreement). Thereafter, in the
event the undersigned further extends the Maturity Date pursuant to and in
accordance with the Second Extension Period (as defined in the Loan Agreement),
then the undersigned shall continue to pay on the first (1st) day of each month
until the Second Extended Maturity Date (as defined in the Loan Agreement), in
addition to accrued interest, monthly principal installments in an amount equal
to the Monthly Principal Installment. Unless sooner accelerated in accordance
with the terms of this Note, the entire remaining unpaid balance of principal
and accrued interest on this Note shall be payable on the Maturity Date set
forth above.
Subject to the terms and conditions of this Note and the other Loan Documents
(defined below), advances of principal may be made hereunder until, but not
after, the original Maturity Date, subject to the terms and conditions of the
Loan Agreement. The sum of all advances made hereunder shall not exceed the face
amount hereof, and amounts repaid may not be reborrowed. The principal amount
payable under this Note shall be the sum of all advances made by the Bank to or
at the request of the undersigned less principal payments actually received by
the Bank. The books and records of the Bank shall be the best evidence of the
principal amount and the unpaid interest amount owing at any time under this
Note and shall be conclusive absent manifest error.
From and after the occurrence of any Event of Default (as defined in the Loan
Agreement), and so long as any such Event of Default remains unremedied or
uncured thereafter, the Indebtedness outstanding under this Note shall bear
interest at a per annum rate of three percent (3%) above the otherwise
Applicable Interest Rate(s) (the “Default Rate”), which interest shall be
payable upon demand. In addition to the foregoing, a late payment charge equal
to five percent (5%) of each late payment hereunder may be charged on any
payment not received by Bank within ten (10) calendar days after the payment due
date therefor (excluding the final installment due on maturity, whether by
acceleration or otherwise), but acceptance of payment of any such charge shall
not constitute a waiver of any Event of Default hereunder.
In no event shall the interest payable under this Note at any time exceed the
Maximum Rate. The term “Maximum Rate”, as used herein, shall mean at the
particular time in question the maximum nonusurious rate of interest which,
under applicable law, may then be charged on this Note. If on any day the
Applicable Interest Rate hereunder in respect of any Indebtedness under this
Note shall exceed the Maximum Rate for that day, the rate of interest applicable
to such Indebtedness shall be fixed at the Maximum Rate on that day and on each
day thereafter until the total amount of interest accrued on the unpaid
principal balance of this Note equals the total amount of interest which would
have accrued if there had been no Maximum Rate. If such maximum rate of interest
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased,





--------------------------------------------------------------------------------





as the case may be, without notice to the undersigned from time to time as of
the effective date of each change in such maximum rate. For purposes of
determining the Maximum Rate under the law of the State of Texas, the applicable
interest rate ceiling shall be the “weekly ceiling” from time to time in effect
under Chapter 303 of the Texas Finance Code, as amended.
The amount from time to time outstanding under this Note, the Applicable
Interest Rate(s), the Interest Period(s), if applicable, and the amount and date
of any repayment shall be noted on Bank’s records, which records shall be
conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve the undersigned of its obligations to repay Bank all amounts
payable by the undersigned to Bank under or pursuant to this Note, when due in
accordance with the terms hereof.
Subject to the definition of an “Interest Period” hereunder, in the event that
any payment under this Note becomes due and payable on any day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and, to the extent applicable, interest shall continue to accrue
and be payable thereon during such extension at the rates set forth in this
Note.
All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.
In the event that the LIBOR-based Rate plus the Applicable Margin is the
Applicable Interest Rate for the principal Indebtedness outstanding under this
Note, and any payment or prepayment of any such Indebtedness shall occur on any
day other than the last day of the Interest Period applicable thereto (whether
voluntarily, by acceleration, required payment or otherwise), or if the
undersigned shall fail to make any payment of principal or interest hereunder at
any time that the LIBOR-based Rate is the basis for the Applicable Interest Rate
hereunder in respect of such Indebtedness, the undersigned shall reimburse Bank,
on demand, for any resulting loss, cost or expense incurred by Bank as a result
thereof, including, without limitation, any such loss, cost or expense incurred
in obtaining, liquidating, employing or redeploying deposits from third parties
(“LIBOR Costs”). Such amount payable by the undersigned to Bank may include,
without limitation, an amount equal to the excess, if any, of (a) the amount of
interest which would have accrued on the amount so prepaid, for the period from
the date of such prepayment through the last day of the relevant Interest
Period, at the applicable rate of interest provided under this Note, over (b)
the amount of interest (as reasonably determined by Bank) which would have
accrued to Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.
Calculation of any amounts payable to Bank under this paragraph shall be made as
though Bank shall have actually funded or committed to fund the relevant
Indebtedness hereunder through the purchase of an underlying deposit in an
amount equal to the amount of such Indebtedness and having a maturity comparable
to the relevant Interest Period; provided, however, that Bank may fund the
Indebtedness hereunder in any manner it deems fit and the foregoing assumptions
shall be utilized only for the purpose of the calculation of amounts payable
under this paragraph. Upon the written request of the undersigned, Bank shall
deliver to the undersigned a certificate setting forth the basis for determining
such losses, costs





--------------------------------------------------------------------------------





and expenses, which certificate shall be conclusively presumed correct, absent
manifest error. The undersigned may prepay all or any part of the outstanding
balance of any Indebtedness hereunder at any time without premium or penalty,
provided, however, that if the undersigned prepays any part of the outstanding
balance of any Indebtedness hereunder which is bearing interest at such time
based upon the LIBOR-based Rate, the undersigned shall pay to the Bank LIBOR
Costs incurred by the Bank due to such prepayment. Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid. Partial prepayments hereunder shall be applied to the
installments hereunder in the inverse order of their maturities.
For any Indebtedness hereunder for which the Applicable Interest Rate is at any
time based upon the LIBOR-based Rate, if Bank shall designate a LIBOR Lending
Office which maintains books separate from those of the rest of Bank, Bank shall
have the option of maintaining and carrying this Note and the relevant
Indebtedness hereunder on the books of such LIBOR Lending Office.
If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the LIBOR-based Rate, or (b) by reason of circumstances affecting the
foreign exchange and interbank markets generally, deposits in eurodollars in the
applicable amounts or for the relative maturities are not being offered to Bank
for any applicable Interest Period, or (c) the LIBOR-based Rate plus the
Applicable Margin will not accurately or fairly cover or reflect the cost to
Bank of maintaining any of the Indebtedness under this Note based upon the
LIBOR-based Rate, then Bank shall forthwith give notice thereof to the
undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, any obligation of the Bank to
maintain any of the Indebtedness outstanding under this Note at an Applicable
Interest Rate based upon the LIBOR-based Rate shall be suspended, and the Prime
Referenced Rate plus the Applicable Margin shall be the Applicable Interest Rate
for all Indebtedness hereunder during such period of time.
If any Change in Law shall make it unlawful or impossible for the Bank (or its
LIBOR Lending Office) to maintain any of the Indebtedness under this Note with
interest based upon the LIBOR-based Rate, Bank shall forthwith give notice
thereof to the undersigned. Thereafter, (a) until Bank notifies the undersigned
that such conditions or circumstances no longer exist, any obligation of the
Bank to maintain any of the Indebtedness hereunder at an Applicable Interest
Rate based upon the LIBOR-based Rate shall be suspended, and thereafter, the
Prime Referenced Rate plus the Applicable Margin shall be the Applicable
Interest Rate for the Indebtedness hereunder during such period of time, and (b)
if Bank may not lawfully continue to maintain the Indebtedness hereunder at an
Applicable Interest Rate based upon the LIBOR-based Rate to the end of the then
current Interest Period applicable thereto, the Prime Referenced Rate plus the
Applicable Margin shall be the Applicable Interest Rate for the remainder of
such Interest Period.
If any Change in Law: (a) shall subject Bank (or its LIBOR Lending Office) to
any tax, duty or other charge with respect to this Note or any Indebtedness
hereunder, or shall change the basis of taxation of payments to Bank (or its
LIBOR Lending Office) of the principal of or interest under this Note or any
other amounts due under this Note in respect thereof (except for changes in the
rate of tax on the overall net income of Bank or its LIBOR Lending Office
imposed by the jurisdiction in which Bank’s principal executive office or LIBOR
Lending Office is located); or (b) shall impose, modify or deem applicable any
reserve (including, without limitation, any





--------------------------------------------------------------------------------





imposed by the Board of Governors of the Federal Reserve System), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by Bank (or its LIBOR Lending Office), or shall
impose on Bank (or its LIBOR Lending Office) or the foreign exchange and
interbank markets any other condition affecting this Note or the Indebtedness
hereunder; and the result of any of the foregoing is to increase the cost to
Bank of maintaining any part of the Indebtedness hereunder or to reduce the
amount of any sum received or receivable by Bank under this Note by an amount
deemed by the Bank to be material, then the undersigned shall pay to Bank,
within fifteen (15) days of the undersigned’s receipt of written notice from
Bank demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction. A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
the undersigned, setting forth the basis for determining such additional amount
or amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error.
In the event that any Change in Law affects or would affect the amount of
capital or liquidity required or expected to be maintained by Bank (or any
corporation controlling Bank), and Bank determines that the amount of such
capital or liquidity is increased by or based upon the existence of any
obligations of Bank hereunder or the maintaining of any Indebtedness hereunder,
and such increase has the effect of reducing the rate of return on Bank’s (or
such controlling corporation’s) capital as a consequence of such obligations or
the maintaining of such Indebtedness hereunder to a level below that which Bank
(or such controlling corporation) could have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy and
liquidity), then the undersigned shall pay to Bank, within fifteen (15) days of
the undersigned’s receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and/or
liquidity and reduced rate of return which Bank reasonably determines to be
allocable to the existence of any obligations of the Bank hereunder or to
maintaining any Indebtedness hereunder. A certificate of Bank as to the amount
of such compensation, prepared in good faith and in reasonable detail by the
Bank and submitted by Bank to the undersigned, shall be conclusive and binding
for all purposes absent manifest error.
This Note and any other indebtedness and liabilities of any kind of the
undersigned to the Bank, and any and all modifications, renewals or extensions
of it, whether joint or several, contingent or absolute, now existing or later
arising, and however evidenced and whether incurred voluntarily or
involuntarily, known or unknown, or originally payable to the Bank or to a third
party and subsequently acquired by Bank including, without limitation, any late
charges; loan fees or charges; overdraft indebtedness; costs incurred by Bank in
establishing, determining, continuing or defending the validity or priority of
any security interest, pledge or other lien or in pursuing any of its rights or
remedies under any Loan Document (or otherwise) or in connection with any
proceeding involving the Bank as a result of any financial accommodation to the
undersigned; and reasonable costs and expenses of attorneys and paralegals,
whether inside or outside counsel is used, and whether any suit or other action
is instituted, and to court costs if suit or action is instituted, and whether
any such fees, costs or expenses are incurred at the trial court level or on
appeal, in bankruptcy, in administrative proceedings, in probate proceedings or
otherwise (collectively “Indebtedness”) are secured by and the Bank is granted a
security interest in and lien upon all items deposited in any account of the
undersigned with the Bank and by all proceeds of these items (cash or
otherwise), all account balances of the undersigned from time to time with





--------------------------------------------------------------------------------





the Bank, by all property of the undersigned from time to time in the possession
of the Bank and by any other collateral, rights and properties described in each
and every deed of trust, mortgage, security agreement, pledge, assignment and
other security or collateral agreement which has been, or will at any time(s)
later be, executed by the undersigned to or for the benefit of the Bank
(collectively “Collateral”). Notwithstanding the above, (i) to the extent that
any portion of the Indebtedness is a consumer loan, that portion shall not be
secured by any deed of trust or mortgage on or other security interest in the
undersigned’s principal dwelling or in the undersigned’s real property which is
not a purchase money security interest as to that portion, unless expressly
provided to the contrary in another place, or (ii) if the undersigned has (have)
given or give(s) the Bank a deed of trust or mortgage covering real property
which, under Texas law, constitutes the homestead of such person, that deed of
trust or mortgage shall not secure this Note or any other indebtedness of the
undersigned unless expressly provided to the contrary in another place.
If an Event of Default (as defined in the Loan Agreement) occurs and is
continuing, then the Bank may, at its option and without prior notice to the
undersigned, declare any or all of the Indebtedness to be immediately due and
payable (notwithstanding any provisions contained in the evidence of it to the
contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by the Bank to the undersigned,
charge interest at the Default Rate and exercise any one or more of the rights
and remedies granted to the Bank by any Loan Document or given to it under
applicable law.
The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned with the Bank for any and all sums due hereunder when due; provided,
however, that such authorization shall not affect the undersigned’s obligation
to pay to the Bank all amounts when due, whether or not any such account
balances that are maintained by the undersigned with the Bank are insufficient
to pay to the Bank any amounts when due, and to the extent that are insufficient
to pay to the Bank all such amounts, the undersigned shall remain liable for any
deficiencies until paid in full.
This Note shall bind the undersigned, and the undersigned’s respective heirs,
personal representatives, successors and assigns.
Except as specifically set forth in a Loan Documents, the undersigned waive(s)
presentment, demand, protest, notice of dishonor, notice of demand or intent to
demand, notice of acceleration or intent to accelerate, and all other notices,
and agree(s) that no extension or indulgence to the undersigned or release,
substitution or nonenforcement of any security, or release or substitution of
the undersigned, any guarantor or any other party, whether with or without
notice, shall affect the obligations of the undersigned. The undersigned
waive(s) all defenses or right to discharge available under Section 3-605 of the
Texas Uniform Commercial Code and waive(s) all other suretyship defenses or
right to discharge. The undersigned agree(s) that the Bank has the right to
sell, assign, or grant participations or any interest in, any or all of the
Indebtedness, and that, in connection with this right, but without limiting its
ability to make other disclosures to the full extent allowable, the Bank may
disclose all documents and information which the Bank now or later has relating
to the undersigned or the Indebtedness. The undersigned agree(s) that the Bank
may provide information relating to this Note or relating to the undersigned to
the Bank’s parent, affiliates, subsidiaries and service providers.





--------------------------------------------------------------------------------





The undersigned agree(s) to pay or reimburse Bank, or any other holder or owner
of this Note, on demand, for any and all costs and expenses (including, without
limit, court costs, legal expenses and reasonable attorneys’ fees, whether
inside or outside counsel is used, whether or not suit is instituted, and, if
suit is instituted, whether at the trial court level, appellate level, in a
bankruptcy, probate or administrative proceeding or otherwise) incurred in
connection with the preparation, execution, delivery, amendment, administration,
and performance of this Note and the related documents, or incurred in
collecting or attempting to collect this Note or the Indebtedness or incurred in
any other matter or proceeding relating to this Note or the Indebtedness.
The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word “undersigned” means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. Chapter 346 of the Texas Finance Code (and as the same may be
incorporated by reference in other Texas statutes) shall not apply to the
Indebtedness evidenced by this Note. SECTION 9.12 OF THE LOAN AGREEMENT IS
HEREBY INCORPORATED BY REFERENCE AS IF SUCH PROVISION WERE INCLUDED HEREIN.
This Note and all other documents, instruments and agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with this Note or the Indebtedness evidenced hereby (whether
executed and delivered prior to, concurrently with or subsequent to this Note),
as such documents may have been or may hereafter be amended from time to time
(collectively, the “Loan Documents”) are intended to be performed in accordance
with, and only to the extent permitted by, all applicable usury laws. If any
provision hereof or of any of the other Loan Documents or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, neither the application of such provision to any
other person or circumstance nor the remainder of the instrument in which such
provision is contained shall be affected thereby and shall be enforced to the
greatest extent permitted by law. It is expressly stipulated and agreed to be
the intent of the holder hereof to at all times comply with the usury and other
applicable laws now or hereafter governing the interest payable on the
indebtedness evidenced by this Note. If the applicable law is ever revised,
repealed or judicially interpreted so as to render usurious any amount called
for under this Note or under any of the other Loan Documents, or contracted for,
charged, taken, reserved or received with respect to the indebtedness evidenced
by this Note, or if Bank’s exercise of the option to accelerate the maturity of
this Note, or if any prepayment by the undersigned or prepayment agreement
results (or would, if complied with, result) in the undersigned having paid,
contracted for or being charged for any interest in excess of that permitted by
law, then it is the express intent of the undersigned and Bank that this Note
and the other Loan Documents shall be limited to the extent necessary to prevent
such result and all excess amounts theretofore collected by Bank shall be
credited on the principal balance of this Note or, if fully paid, upon such
other Indebtedness as shall then remain outstanding (or, if this Note and all
other Indebtedness have been paid in full, refunded to the undersigned), and the
provisions of this Note and the other Loan Documents shall





--------------------------------------------------------------------------------





immediately be deemed reformed and the amounts thereafter collectable hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the then applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid, or agreed to be paid, by the undersigned for the use, forbearance,
detention, taking, charging, receiving or reserving of the indebtedness of the
undersigned to Bank under this Note or arising under or pursuant to the other
Loan Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to such indebtedness for so long as such indebtedness
is outstanding. To the extent federal law permits Bank to contract for, charge
or receive a greater amount of interest, Bank will rely on federal law instead
of the Texas Finance Code, as supplemented by Texas Credit Title, for the
purpose of determining the Maximum Rate. Additionally, to the maximum extent
permitted by applicable law now or hereafter in effect, Bank may, at its option
and from time to time, implement any other method of computing the Maximum Rate
under the Texas Finance Code, as supplemented by Texas Credit Title, or under
other applicable law, by giving notice, if required, to the undersigned as
provided by applicable law now or hereafter in effect. Notwithstanding anything
to the contrary contained herein or in any of the other Loan Documents, it is
not the intention of Bank to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.
For the purposes of this Note, the following terms have the following meanings:
“Applicable Interest Rate” means, in respect of all or any part of the
Indebtedness hereunder, either the LIBOR-based Rate plus the Applicable Margin
or (subject to the terms of this Note) the Prime Referenced Rate plus the
Applicable Margin, as determined in accordance with the terms and conditions of
this Note.
“Applicable Margin” means, (i) with respect to any principal accruing interest
at the LIBOR-based Rate, 2.5% per annum, or (ii) with respect to any principal
accruing interest at the Prime Referenced Rate, 1.25% per annum.
“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Dallas,
Texas, and, in respect of notices and determinations relating to the LIBOR-based
Rate, also a day on which dealings in dollar deposits are also carried on in the
London interbank market and on which banks are open for business in London,
England.
“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation of any such law, treaty,
rule or regulation by any Governmental Authority, or (iii) the issuance, making
or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including, without limitation, any risk-based capital
guidelines or any interpretation, administration, request, regulation,
guideline, or directive relating to liquidity. For purposes of this definition,
(x) a change in law, treaty, rule,





--------------------------------------------------------------------------------





regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation, administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, and (y) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Pub. L. 111-203, H.R. 4173) and all requests, rules,
regulations, guidelines, interpretations or directives promulgated thereunder or
issued in connection therewith shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or promulgated, whether before
or after the date hereof, and (z) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).
“Interest Period” means a period of one (1) month (or such shorter period as may
be acceptable to Bank in its sole discretion). The initial Interest Period
hereunder shall commence as of the date of the first advance under this Note,
and shall end on the first Business Day of the next succeeding month following
the date of such advance. The next occurring Interest Period, and each
succeeding Interest Period, shall commence on the first Business Day of the
month and shall end on the first Business Day of the next succeeding month;
provided, however, that no Interest Period shall extend beyond the Maturity
Date.
“LIBOR-based Rate” means a per annum interest rate which is equal to the
quotient of the following:
(a)
the LIBOR Rate;

divided by
(b)
1.00 minus the maximum rate (expressed as a decimal) during such Interest Period
at which Bank is required to maintain reserves on “Euro-currency Liabilities” as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Bank is required to maintain reserves against a category of liabilities which
includes eurodollar deposits or includes a category of assets which includes
eurodollar loans, the rate at which such reserves are required to be maintained
on such category.

“LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the
undersigned.





--------------------------------------------------------------------------------





“LIBOR Rate” means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of the LIBOR-based Rate, the per annum rate of
interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service as of 11:00
a.m. (Dallas, Texas time) (or as soon thereafter as practical), two (2) Business
Days prior to the first day of such Interest Period. In the event that such rate
does not appear on Page BBAM of the Bloomberg Financial Markets Information
Service (or otherwise on such Service), the “LIBOR Rate” shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or, in the absence of such other
service, the “LIBOR Rate” shall, instead, be determined based upon the average
of the rates at which Bank is offered dollar deposits at or about 11:00 a.m.
(Dallas, Texas time) (or as soon thereafter as practical), two (2) Business Days
prior to the first day of such Interest Period in the interbank eurodollar
market in an amount comparable to the amount of the outstanding Indebtedness
hereunder which is to bear interest on the basis of such LIBOR-based Rate and
for a period equal to the relevant Interest Period; provided, however, and
notwithstanding anything to the contrary set forth in this Note, if at any time
the LIBOR Rate determined as provided above would be less than zero percent
(0%), then the LIBOR Rate shall be deemed to be zero percent (0%) per annum for
all purposes of this Note (the “LIBOR 0% Floor”), except for any portion of any
principal Indebtedness outstanding under this Note which, at any such time, is
subject to any Specified Hedging Agreement, in which case, the LIBOR Rate for
such portion of such Indebtedness shall be determined without giving effect to
the LIBOR 0% Floor. Each calculation by Bank of the LIBOR Rate shall be
conclusive and binding for all purposes, absent manifest error.
“Loan Agreement” means that certain Construction Loan Agreement dated of even
date herewith, executed by and between the undersigned and Bank.
“Prime Rate” means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time. In no
event shall the Prime Rate be less than 0%; provided, however, that the 0% floor
will not apply to any portion of the principal subject to a Specified Hedging
Agreement.
“Prime Referenced Rate” means a per annum interest rate which is equal to the
Prime Rate.
“Specified Hedging Agreement” means any agreement or other documentation between
the undersigned (or any of them) and Bank providing for an interest rate swap
that does not provide for a minimum rate of zero percent (0%) with respect to
determinations of the LIBOR Rate, as applicable, for the purposes of such
interest rate swap (e.g., determines the floating amount by using the “negative
interest rate method” rather than the “zero interest rate method” in the case of
any such interest rate swap made under any master agreement or other
documentation published by the International Swaps and Derivatives Association,
Inc.).
No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.





--------------------------------------------------------------------------------





THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.
THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[signature page follows]







--------------------------------------------------------------------------------






[signature page to Installment Note]
STRATUS KINGWOOD PLACE, L.P., a Texas limited partnership


By:
Stratus Northpark, L.L.C., a Texas limited liability company, General Partner



    
By:    /s/ Erin D. Pickens                
Erin D. Pickens, Senior Vice President






    212 Lavaca Boulevard, Suite 300     Austin    Texas      78701
STREET ADDRESS              CITY              STATE     ZIP CODE
                                                  




         For Bank Use Only


 
OFFICER INITIALS
LOAN GROUP NAME
OBLIGOR NAME


OFFICER ID NO.
LOAN GROUP NO.
OBLIGOR NO.
NOTE NO.
AMOUNT









    